PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,238,990
February 1, 2022
Application No. 13/380,839
Filed: 10 Feb 2012
For: System, Method and Computer Simulation Environment For In Silico Trials in Pre-Diabetes and Type 2 Diabetes
:
: PATENT TERM ADJUSTMENT/
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:
:
:


This decision is in response to the application for patent term adjustment, filed April 1, 2022, requesting that the patent term adjustment be increased from 190 days to 1429 days.

The Office has re-determined the PTA to be 1473 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 USC 154(b)(4).
Relevant Procedural History
	
On February 1, 2022, 2022, this patent issued with a patent term adjustment determination of 190 days. On April 1, 2022, patentee filed an application for patent term adjustment seeking an adjustment of the determination to 190 days in view of applicant delay miscalculations.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 1473 days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 USC 154(b)(1)(A).

Patentee and the Office are in agreement with respect to the “B” delay under 35 USC 154(b)(1)(B)(i).

Patentee and the Office are in agreement with respect to the “C” delay under 35 USC 154(b)(1)(C).

Patentee and the Office are in agreement with respect to the amount of overlap under 35 USC 154(b)(2)(A).

Patentee and the Office are in disagreement with the applicant delay assessed pursuant to 37 CFR 1.704. 

As argued, the patent term adjustment was errantly reduced 1365 days in connection with the appeal brief filed September 30, 2019. The reduction of 1365 days has been restored. As further argued, the patent term adjustment is subject to a reduction in connection with the appeal brief filed October 2, 2015. The correct reduction pursuant to 37 CFR 1.704(c)(11) is 82 days. The reduction commenced January 3, 2016, the day after the date that is three months after the date that the Notice of Appeal was filed, and ended April 6, 2016, the date that a compliant appeal brief was filed.

Accordingly, the patent term adjustment is subject to a total reduction of  days due to applicant delays under 37 CFR 1.704 is 115 days (33 days + 82 days).


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
386 + 928 + 353 – 79 – 115 = 1473

Patentee’s Calculation

386 + 928 + 353 – 79 – 159 = 1429

Conclusion

Patentee is entitled to PTA of 1473 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 386 + 928 + 353 – 79 – 115 = 1473 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 1473 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,238,990
		DATED            :  February 1, 2022
		INVENTOR(S) :  Kovatchev, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 190 days

      Delete the phrase “by 190 days” and insert – by 1473 days--